Third District Court of Appeal
                               State of Florida

                          Opinion filed August 22, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-0128
                          Lower Tribunal No. 14-9871
                             ________________


                                Kevin Carroll,
                                    Appellant,

                                        vs.

                           Brigette Marcela Goll,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Maria Elena
Verde, Judge.

     The Vogelsang Law Firm and George C. Vogelsang (Sunrise); The Levey
Law Firm, P.A. and John R. Kelso, for appellant.

      Kelley Kronenberg, Tracy Belinda Newmark and Natalie Suzanne Kay
(Plantation), for appellee.

Before EMAS, LOGUE and LUCK, JJ.

     PER CURIAM.
      Kevin Carroll raises five issues in his appeal of the trial court’s final

judgment of paternity. We affirm the paternity judgment in all respects but one.

      The general magistrate, in a report adopted by the trial court, found that

Carroll was ordered to pay Bridgette Marcela Goll three-hundred-fifty-one dollars

of child support every other week in an August 2007 temporary injunction for

protection against domestic violence with minor children. The general magistrate

concluded that the August 2007 temporary injunction was still in effect by March

2015, with Carroll owing $28,388.50 in arrearages in the eight years since the

order was entered.

      Carroll contends that he owed no more than one year’s worth of arrearages,

and not eight years as calculated by the general magistrate, because the temporary

injunction expired in August 2008. Goll responds that Carroll did not raise an

objection to the calculation of child support arrearages based on the August 2007

temporary injunction, and even if he did, section 741.30(6)(a)4. of the domestic

violence injunction statute required that the enjoined party pay child support until a

permanent child support order was entered.

      Carroll is wrong, first, because Goll did object to the general magistrate’s

calculation of child support arrearages.        In his exceptions to the general

magistrate’s report, Goll wrote that “[t]he General Magistrate erroneously used an

expired Temporary Domestic Violence Injunction rather than the Temporary



                                          2
Support Order . . . in this case and awarded $37,669 in arrearages less an $8,281

credit or $28,000, a $22,000 error.” The trial court denied the exception.

      Carroll is wrong, also, that section 741.30(6)(a)4. required that the child

support be continued until the paternity order was entered. Section 741.30(6)(a)4.

provides that:

      (6)(a) Upon notice and hearing, when it appears to the court that the
      petitioner is either the victim of domestic violence . . . or has
      reasonable cause to believe he or she is in imminent danger of
      becoming a victim of domestic violence, the court may grant such
      relief as the court deems proper, including an injunction:. . .

      4. On the same basis as provided in chapter 61, establishing temporary
      support for a minor child or children or the petitioner. An order of
      temporary support remains in effect until the order expires or an order
      is entered by a court of competent jurisdiction in a pending or
      subsequent civil action or proceeding affecting child support.

§ 741.30(6)(a), Fla. Stat. (2007) (emphasis added). This subsection of the domestic

violence injunction statute applies to permanent injunctions, which are issued

“[u]pon notice and hearing.” Id. Temporary injunctions, on the other hand, are

issued “ex parte” and “pending a full hearing” pursuant to subsection (5)(a) of the

domestic violence injunction statute. Id. § 741.30(5)(a). The August 2007 order

was not a permanent injunction, but a “temporary injunction” because it was labeled

that way by the trial court and by its terms it was issued “without prior notice” and

with a hearing to be set by the parties.      There are many distinctions between

temporary and permanent domestic violence injunctions, but the most important



                                         3
distinction for our purposes is that the temporary injunction subsection does not

have a companion provision for child support. Compare id. § 741.30(5)(a)1.-3.,

with id. § 741.30(6)(a)1.-7. The language Goll relies on (underlined above) is not in

the temporary injunction subsection.

      Even if it was, the domestic violence injunction statute authorizes, but does

not require, trial courts to award temporary support until an order is entered in a

pending or subsequent case. Section 741.30(6)(a) gives a list of potential relief to

victims of domestic violence, but the list is not exclusive or mandatory and the trial

court “may grant such relief as the court deems proper,” and “[o]rder[] such other

relief as the court deems necessary for the protection of a victim of domestic

violence.” Id. §741.30(6)(a) (emphasis added). The trial court has the discretion to

tailor the domestic violence injunction to give more or less relief based on the

unique facts and circumstances of each case. (For example, if the domestic violence

petitioner has no children with the respondent, then there is no need to set up a

parenting plan, even though the domestic violence injunction statute authorizes such

plans in section 741.30(6)(a)3. The trial court is not required to include all available

relief in the injunction, and has wide latitude to do what’s necessary to protect the

victim of domestic violence.)

      The trial court did not have to include the until-an-order-is-entered-in-a-

pending-or-subsequent-civil-action language, and indeed, in the August 2007 order,



                                          4
the trial court deemed it proper to award child support through August 2008 “or

until the final judgment for protection, if entered, [was] served.” Because it is

undisputed that no final judgment for protection was ever entered or served, the

child support order expired in August 2008.

      Thus, the general magistrate legally erred in awarding child support

arrearages based on an order that had expired. See Motie v. Motie, 132 So. 3d 1210,

1214 (Fla. 5th DCA 2014) (“The next issue is whether the trial court erred in finding

that no arrearage was due. An award of retroactive alimony or child support is

reviewed for an abuse of discretion. In this case, the trial court made three legal

errors in calculating the arrearage that require reversal.” (citation omitted)). The

general magistrate included eight years of child support arrearages where only one

year was ordered. We reverse and remand to the trial court to recalculate the child

support arrearages based on Carroll’s failure to pay from August 2007 (when the

trial court ordered him to pay Goll three-hundred-fifty-one dollars every other week)

through August 2008 (when the injunction expired).              We affirm the general

magistrate’s detailed reports, as adopted by the trial court, in all other respects.

      Affirmed in part, and reversed and remanded in part with instructions.




                                           5